Citation Nr: 0822724	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-21 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a chronic lung disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for migraine headaches. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  In a decision of October 2000, the RO concluded 
that new and material evidence had not been presented to 
reopen a claim for service connection for migraine headaches.  
In a decision of August 2002, the RO concluded that no new 
and material evidence had been presented to reopen a claim 
for service connection for a chronic lung disorder.  A 
hearing was held at the RO in September 2005 before the 
undersigned Veterans Law Judge. 

In a decision of November 2005, the Board denied both of the 
issues.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  
Subsequently, in January 2007, the Secretary of Veterans 
Affairs (Secretary) and the veteran, though his former 
attorney, filed a Joint Motion for Remand.  The Court granted 
that motion later that month.  

The appeal was remanded by the Board in August 2007.  The 
case has now been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a chronic 
lung disorder was previously denied by the RO in February 
1964 on the basis that there was no evidence that such a 
disorder was treated during service and pulmonary bullae 
diagnosed on a VA examination were not related to service.  
The veteran was notified of the decision and his appellate 
rights in March 1964, but he did not initiate an appeal of 
the decision.

2.  The additional evidence presented since February 1964 
does not raise a reasonable possibility of substantiating 
the claim for service connection for a chronic lung 
disorder. 

3.  The appellant's claim for service connection for migraine 
headaches was previously denied by the RO in June 1964 and 
February 1965 on the basis that the service records made no 
mention of a claimed head injury and a VA examiner in April 
1964 concluded that there was no connection between the 
alleged head injury and the current migraine headaches.  The 
veteran was notified in writing of the decisions, and he 
filed a notice of disagreement, but he did not perfect an 
appeal within the applicable time limit.

4.  The evidence received subsequent to the February 1965 
rating decision is cumulative and redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for migraine headaches.


CONCLUSIONS OF LAW

1.  The February 1964 decision by the RO that denied 
entitlement to service connection for a chronic lung disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
chronic lung disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The rating decisions of June 1964 and February 1965 that 
denied entitlement to service connection for migraine 
headaches are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

4.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for migraine headaches.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The veteran was 
previously afforded notification letters in July 2001, July 
2002, November 2003 and October 2007.  The July 2001 letter 
did not identify which issued to which it pertained, however, 
it referenced a remand by the Board in July 2001.  The issue 
which had been remanded was the claim to reopen service 
connection for migraine headaches, thus the veteran would 
have been aware of the issue to which the July 2001 letter 
pertained.  The letter explained the duty to notify the 
veteran and provide assist in obtaining evidence.  The letter 
also explained what the evidence must show to establish 
entitlement to service connection.  Although the letter did 
not adequately address the fact that new and material 
evidence was required to reopen that claim, that deficiency 
was addressed in subsequent letters.  A July 2002 letter 
pertained to the lung condition, and provided an explanation 
of evidence needed to establish service connection for a 
disorder, and also explained that because the claim had 
previously been denied, the veteran would need to present new 
and material evidence before the RO could reconsider the 
issue.  The November 2003 letter pertained to the claim for 
service connection for migraine headaches, and provided an 
explanation of the phrase new and material.  In addition, a 
letter from the RO dated in October 2007 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Board also notes 
that the veteran has been informed through the letter of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In addition, the correspondence 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The duty-
to-assist letters were not provided before the initial 
adjudication of his claims; however, there was no prejudice 
due to the timing of the letters as the veteran was allowed 
to submit additional evidence, and his claim was subsequently 
readjudicated.  Moreover, the Board notes that the veteran 
has fully argued his claim, and has demonstrated that he has 
actual knowledge of the factors involved in reopening a 
claim.  Therefore, in light of his actual knowledge, any 
failure to provide sufficient notice was non-prejudicial.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
United States Court of Appeals for Veterans Claims (Court) 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  The veteran's service medical 
records have been obtained.  His recent medical treatment 
records have also been obtained.  The record was held open 
subsequent to the hearing to allow the veteran a period of 
time in which to submit additional evidence.  Although the 
claims file does not contain records of treatment for 
migraine headaches which the veteran reported occurred in 
1955, the Board concludes that such records from several 
years after service would not alter the outcome of this case 
as there is no credible evidence of the onset of chronic 
headaches in service or of the occurrence of a head injury in 
service.  Similarly, although the veteran has not been 
provided VA disability evaluation examinations, the Board 
finds that examinations are not warranted.  First, an 
examination is not necessary to determine the current nature 
of any disabilities, as the existence of current disabilities 
is well documented in his current treatment records.  The 
Board further finds that examinations are not required for 
the purpose of obtaining medical opinions regarding the 
likelihood that any current disability is related to an 
incident in service because the Board finds that there is no 
credible evidence of the occurrence of the claimed in-service 
incidents (such as shell fragment wounds to the head).  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to consider the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

I.  Whether There Is New And Material Evidence To Reopen A 
Claim
 For Service Connection For A Chronic Lung Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
bronchiectasis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a chronic lung disorder.  He asserts that his current 
lung disease was incurred in service.  He contends that he 
was hospitalized in service for treatment of a lung disorder.

The appellant's claim for service connection for a chronic 
lung disorder was previously denied by the RO in February 
1964.  The Board notes that the previously considered 
evidence included the veteran's service medical records.  
There was no evidence of treatment in service for a lung 
disorder.  The report of a separation examination conducted 
in July 1946 shows that with respect to whether the veteran 
had any significant disease, wounds or injuries, the only 
item noted was a disorder involving infected ingrown 
toenails.  On the separation examination, a chest X-ray was 
interpreted as being normal.  His lungs were also normal on 
physical examination.  

Also of record in February 1964 was the report of a VA 
examination conducted in January 1964 which reflected a 
diagnosis of pulmonary bullae, right apex, small. 

In the decision of February 1964, the RO noted that the VA 
examination indicated that the veteran had a current 
diagnosis of pulmonary bullae, but further noted that there 
was no record in service of treatment for a lung condition.  
Accordingly, the RO concluded that the pulmonary bullae were 
not related to service and denied the claim.  The veteran was 
notified of the decision and his appellate rights, but he did 
not initiate an appeal.  

The February 1964 rating decision is final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the February 1964 decision that was the last final 
adjudication that disallowed the veteran's claim.

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
for a chronic lung disorder was filed in September 2001, the 
regulations in effect since August 29, 2001, are for 
application.  Nevertheless, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

The additional evidence that has been presented since the 
previous decision includes a written statement from the 
veteran dated in June 2002 in which he recounted that he was 
in good health when accepted for service, and that he was 
hospitalized in 1944 at a service hospital for a respiratory 
ailment.  He also reported that he recently had a CT scan of 
his lungs which revealed scar tissue in both lungs.  He 
reported that this made it hard to breath.  

Also presented is a medical statement dated in September 2003 
from Juan Falla, M.D., which indicates that the veteran had 
been under his care since October 1997 for numerous problems.  
The statement does not contain any specific reference to a 
lung disorder.  

Finally, the additional evidence which has been presented 
includes testimony given by the veteran at a hearing held at 
the RO before a hearing officer in October 2004 and at a 
hearing held before the undersigned Veterans Law Judge in 
September 2005.  During the first hearing, he recounted that 
he would not have qualified to be part of an aircraft crew in 
service if he had a pulmonary disorder on entrance into 
service.  He further stated his belief that some of his 
records may be missing.  During the second hearing held in 
September 2005, the veteran testified that he went into 
service in good condition and came out with a bad lung.  He 
reported that he was hospitalized during service for 
respiratory problems at Lowry Field in Colorado.  He further 
stated that since then he had problems with shortness of 
breath.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a lung disorder fails to address the 
inadequacies of the appellant's claim at the time of the 
prior denial in February 1964.  In this respect, the 
additional evidence submitted does not contain any competent 
evidence to suggest that the veteran had lung disease due to 
service.  The Board notes that the additional medical 
statement which has been presented does not contain any 
medical opinion relating a current lung disorder to service.  
The Board also notes that the veteran's testimony is not 
sufficient to reopen the claim.  The Board notes that the 
veteran's testimony of having been hospitalized in service at 
Lowry field for a respiratory disorder is contradicted by a 
service medical record in his claims file dated in December 
1944 which reflects that the veteran was treated at the 
hospital at Lowry Field for abdominal cramps.  The only 
diagnosis was gastro-enteritis, acute, catarrhal, cause 
undetermined.  A respiratory disorder was not noted.  
Moreover, even if his testimony were to be accepted as true, 
the veteran is not competent to testify as to whether any 
post service respiratory disorder first diagnosed many years 
after service is related to any incident or illness in 
service.  

Consequently, the Board finds that the evidence received 
since the February 1964 RO decision regarding the claim for 
service connection for a lung disorder is not sufficiently 
significant to warrant reconsideration of the merits of the 
claim.  The additional evidence presented since February 1964 
does not raise a reasonable possibility of substantiating the 
claim.  As the evidence received since the RO decision to 
deny service connection for a chronic lung disorder is not 
new and material, the claim for service connection for a lung 
disorder may not be reopened.  The prior decision denying the 
claim remains final.  

II.  Whether There Is New And Material Evidence To Reopen A 
Claim
 For Service Connection For Migraine Headaches.

Initially, the Board notes that it appears that the RO has 
treated the claim for service connection for migraine 
headaches as a "reopened" claim.  However, the question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The appellant's claim for service connection for migraine 
headaches was previously denied by the RO in June 1964 and 
February 1965 on the basis that the service records made no 
mention of a claimed head injury and a VA examiner in April 
1964 concluded that there was no connection between the 
alleged head injury and the current migraine headaches.  

The evidence which was of record at the time of the original 
decisions included the service medical records which 
reflected that the veteran reported complaints of headaches 
September 1944 and again in May and June 1945.  A record 
dated later in June 1945 indicated that the veteran was 
improved.  

The service medical records do not contain any diagnosis of a 
chronic disorder such as migraine headaches.  There was also 
no mention of a head injury.  The report of a medical 
examination conducted in July 1946 for the purpose of 
separation from service shows that there were no notations 
pertaining to headaches.  It was noted that there were no 
neurological diagnoses.  

The previously considered evidence also included a VA 
examination report dated in January 1964.  The report shows 
that the veteran complained of having severe headaches.   A 
special VA neuropsychiatric examination report dated in April 
1964 noted that the veteran said that his headaches had been 
periodic since 1945.  He said that they were associated with 
an alleged head injury in service.  Symptoms of blurry vision 
and nausea were also noted.  He reported that the injury 
occurred on an airplane when it hit an air pocket.  He was 
vague as to when, following the injury, the headaches began.  
It was noted that an EEG and a skull X-ray showed no positive 
findings.  The impression was migraine, from history, medical 
treatment documentation not yet available.  The examiner 
stated that "At this time, I see no connection medically 
between the alleged head injury and the migraine."  

An associated VA radiology report dated in January 1964 
reflects that an X-ray of the veteran's skull was interpreted 
as showing no evidence of recent or residual trauma of the 
vault of the skull.  

A memorandum dated in April 1964 from the Chief of outpatient 
service at a VA hospital reflects that "Complete 
neurological and psychiatric examination, including an EEG 
and skull X-rays, indicates at this time that there is no 
relationship between the head injury and present complaints 
of headaches diagnosed as migraine."  

A VA Request For Information form dated in June 1964 reflects 
that the VA requested additional service records, to include 
sick call records and morning reports.  However, it was 
reported by the Military Personnel Records Center that no 
medical records were found.  

In the rating decision of June 1964, the RO noted that the 
service records made no mention whatsoever of the alleged 
head injury claimed by the veteran.  The RO further noted 
that when examined by the VA it was concluded that there was 
no connection between migraine headaches noted on the VA 
examination and the alleged head injury.  Accordingly, the RO 
concluded that migraine headaches were not incurred in or 
aggravated by service.  The veteran was notified of the 
decision and he filed a notice of disagreement in October 
1964.  The RO issued a statement of the case in December 
1964.  

The veteran subsequently submitted a lay statement from L.J. 
dated in November 1964.  The statement was to the effect that 
he served with the veteran and recalled that the veteran 
complained of headaches and being on sick call.  He further 
stated that he believed that the veteran had been 
hospitalized in service.  The RO subsequently confirmed 
through the Military Personnel Records Center that L.J. had 
served in the same organization as the veteran until July 28, 
1945.  Nevertheless, in a decision of February 1965, the RO 
confirmed the denial of service connection for migraine 
headaches.  The RO issued a supplemental statement of the 
case in March 1965, but the veteran did not submit a 
substantive appeal.  The rating decisions are therefore 
final.  38 U.S.C.A. § 7105(c).

The veteran has requested that his claim for service 
connection for migraine headaches be reopened.  As was noted 
above, a final rating or Board decision may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. 38 U.S.C.A. §§ 7104, 7105(c).  However, 
under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

The amended version of 38 C.F.R. § 3.156(a) (which is 
applicable to the veteran's claim for a lung disorder) is 
effective only for claims filed on or after August 29, 2001.  
66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a)).  Therefore, this new version does 
not apply to the claim for migraine headaches as the 
veteran's request to reopen that particular claim was 
received in January 2000.  

Under the previous version of 38 C.F.R. § 3.156(a), "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

The additional evidence which has been presented includes 
testimony given by the veteran which is to the effect that he 
sustained a head injury in service and subsequently developed 
a chronic headache.  The Board notes that such testimony is 
cumulative and redundant as it essentially duplicates the 
previously considered evidence.  In this regard, the 
veteran's contentions and the claimed history were fully 
noted in the examination report which was considered in 
connection with the prior denial of the claim.  They are not 
new, as the appellant had asserted such at the time of the 
previous rating decisions.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  For these reasons, the testimony does 
not serve as a predicate to reopen a previously disallowed 
claim under the facts of this case. 

Similarly, the veteran has presented a new written statement 
from L.J. dated in May 2000.  In the statement L.J reports 
that he visited the veteran in a service hospital in the Fall 
of 1945 where the veteran was being treated for chronic 
headaches.  The Board notes that this statement essentially 
duplicates the account which L.J. gave at the time of the 
previous decision.  Therefore, it is not new evidence.  

A written statement from the veteran's wife received in 
November 2007 is to the effect that the veteran had been 
suffering from migraine headaches since August 1946.  The 
Board also notes that the veteran has submitted a lay 
statement from his brother dated March 2001 which is to the 
effect that he recalled that the veteran did not have 
migraine headaches before service, but often complained of 
such headaches after his release from service.  He concluded 
that this condition was the result of an accidental blow to 
the head which occurred while the veteran was in service 
during World War II.  However, lay persons are not competent 
to give a medical opinion as to diagnosis or causation.  
Therefore, the statements are not new and material evidence, 
and is insufficient to reopen the claim. See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Finally, the Board notes that the veteran has presented a 
letter from Juan Falla, M.D., dated in September 2003 in 
which the doctor reports that the veteran has been under his 
care since October of 1997.  He stated that he had treated 
the veteran for numerous problems, including migraine 
headaches.  He stated that "It is my opinion that it is as 
likely as not that [the veteran's] headaches are related to 
trauma he sustained while in the military."  In reviewing 
this item of evidence, the Board notes that the fact that the 
veteran has migraine headaches is not new information.  It 
was already established at the time of the previous rating 
decisions that the veteran had been diagnosed with that 
disorder after service.  In addition, with respect to the 
statement linking the headaches to trauma in the military, 
the Board notes that the doctor did not provide an 
explanation for that conclusion.  The Board notes that there 
is no clinical data or other rationale to support his 
opinion; nor is there anything otherwise in the record that 
would give it substance.  A bare conclusory opinion without 
an explanation of the basis for the opinion is not adequate 
to support the claim and is considered purely speculative.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. Falla 
presented a similar written statement in March 2007.  He 
stated that studies indicated that migraine headaches can 
begin after head trauma, and that because of his history it 
was likely that the veteran's headaches fell into that 
category, and they were likely related to the trauma that he 
sustained while in the military.  However, in light of the 
lack of credible evidence of the occurrence of a head injury 
in service, a medical opinion relating a current disorder to 
such an injury has no probative value.  See Kightly v. Brown, 
6 Vet.App. 200 (1994).  For these reasons, the Board finds 
that the additional post service medical records add no 
additional material information.

In summary, the evidence added to the record since the prior 
rating decisions is cumulative and redundant, and does not 
bear directly and substantially on the question of whether 
the veteran incurred migraine headaches as a result of 
service.  It is not so significant that it must be considered 
to fairly decide the claim.  What is still lacking is both 
objective corroboration of a head injury in service.  As 
such, the additional evidence is not "new" and "material," as 
defined in 38 C.F.R. § 3.156(a), and the veteran's claim for 
service connection is not reopened.


ORDER

1.  New and material evidence has not been presented to 
reopen a claim for service connection for a chronic lung 
disorder.  The request to reopen the claim is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for migraine headaches.  
The request to reopen the claim is denied.



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


